PER CURIAM:*
Jose Santos Gallegos, federal prisoner # 18816-077, appeals from the district court’s dismissal of his 28 U.S.C. § 2241 petition. Gallegos argues that the district court erred by holding that his 28 U.S.C. § 2241 petition was subject to dismissal because it did not warrant application of the “savings clause” set forth in 28 U.S.C. § 2255.
Because Gallegos’s claim fails to meet the requisite standard, the “savings clause” is not applicable to Gallegos’s 28 U.S.C. § 2241 petition. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.2001). Accordingly, the district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.